Order and judgment modified on the law and the facts by providing that interest upon the amount of the judgment be computed from the 2d day of July, 1951, instead of from the 31st day of May, 1951. As so modified, the order and judgment are unanimously affirmed, with a single bill of $10 costs and disbursements in favor of plaintiff-respondent and against appellant. Interest may not be computed from the date on which it is claimed that the contract was breached, for the breach has not as yet been established. (Freedman v. Mart & Early Co., 162 Misc. 487.) Accordingly, interest may not be computed from a date earlier than the date of the service of the sum*912mens. (Manufacturers Trust Co. v. Gray, 278 N. Y. 380; Freedman v. Hart & Early Co., 162 Misc. 487, supra.) Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.